

116 SRES 789 IS: Urging the Government of Thailand to protect and uphold democracy, human rights, the rule of law, and rights to freedom of peaceful assembly and freedom of expression, and for other purposes.
U.S. Senate
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 789IN THE SENATE OF THE UNITED STATESDecember 3, 2020Mr. Menendez (for himself, Mr. Durbin, Mr. Cardin, Mrs. Feinstein, Mr. Coons, Mr. Markey, Mrs. Shaheen, Ms. Duckworth, and Mr. Murphy) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONUrging the Government of Thailand to protect and uphold democracy, human rights, the rule of law, and rights to freedom of peaceful assembly and freedom of expression, and for other purposes.Whereas the Kingdom of Thailand and the United States of America first established relations in 1818 and entered into the Treaty of Amity and Commerce in 1833, formalizing diplomatic relations;Whereas Thailand was the first treaty ally of the United States in the Asia-Pacific region and remains a steadfast friend of the United States with shared values of democracy, rule of law, universal human rights, and a free market;Whereas the United States and Thailand in 1954 signed the Southeast Asia Collective Defense Treaty (Manila Pact), pledging to strengthen the fabric of peace and freedom and to uphold the principles of democracy, individual liberty and the rule of law;Whereas, through the Treaty of Amity and Economic Relations of 1966, along with a diverse and growing trading relationship, the United States and Thailand have developed strong economic ties;Whereas the United States recognizes Thailand as a founding member of the Association of Southeast Asian Nations (ASEAN) and host of the 35th ASEAN Summit in 2019, which reaffirmed that body’s commitment to a region of lasting peace, security and stability, sustained economic growth, shared prosperity and social progress;Whereas Thailand was designated a major non-NATO ally in 2003, and is one of the strongest security partners of the United States, a relationship that was recognized and expanded upon in the United States-Thailand Joint Vision Statement for the Thai-United States Defense Alliance in 2012;Whereas the Governments of Thailand and the United States hold numerous joint military exercises, including Cobra Gold, the largest annual multinational military exercise in the Indo-Pacific region, which is hosted by Thailand;Whereas the Government of Thailand continues to be a partner on humanitarian and refugee assistance, including support from U-Tapao Royal Thai Navy Air Field for multinational relief efforts following the 2004 Indian Ocean tsunami and 2015 Nepal earthquake;Whereas Thailand ended absolute monarchy and transitioned to a constitutional monarchy in 1932, and since then has revised its constitution seventeen times, including a 1997 constitution that enshrined democratically elected representatives in a bicameral national assembly and the prime minister as head of government, and a 2007 constitution that largely retained that structure;Whereas cycles of coups and military rule have been a recurring feature of governance in Thailand for almost a century;Whereas the Royal Thai military conducted a coup in 2014, abolished the 2007 constitution, declared martial law, and replaced the civilian government with a junta under the leadership of Army Commander Prayuth Chan-ocha;Whereas the junta’s National Council for Peace and Order drafted a new constitution which was promulgated in 2017, and served to erode Thailand’s democracy and constitutional protection of rights;Whereas, in March 2019, Thailand held elections that several independent monitoring groups declared as deeply flawed and heavily tilted to favor the military junta, whose party, headed by Prayuth, formed a new government with the support of the military-appointed and unelected Senate;Whereas, in January 2020, the opposition political party Future Forward was dissolved and banned on order of the Constitutional Court following a flawed legal process premised on spurious charges;Whereas the Government of Thailand has failed to properly investigate issues with respect to violent assaults against democracy activists and government critics within Thailand, as well as enforced disappearances and killings of exiled Thai political dissidents across Asia;Whereas, since February 2020, tens of thousands of protesters across Thailand, largely students and youth, have peacefully called for democratically elected government, constitutional reform, and respect for human rights;Whereas the Government of Thailand has responded to these peaceful protests with repressive measures, including intimidation tactics, surveillance, harassment, arrests, violence and imprisonment;Whereas Prayuth declared a state of emergency on October 15, 2020, and characterized the growing pro-democracy protests as threats to national security and public safety;Whereas more than 170 peaceful protesters have been arrested since February 2020, many of them charged with serious crimes, including sedition, that carry potentially long prison sentences; andWhereas UNICEF has expressed concern about the potential harm that children face amidst the ongoing protests in Thailand and called on all parties to uphold children and young people’s right to freedom of expression and peaceful assembly, and to protect them from all forms of violence and intimidation: Now, therefore, be itThat the Senate—(1)reaffirms the strong relationship between the United States and Thailand based on shared democratic values and strategic interests;(2)stands in solidarity with the people of Thailand in their quest for a democratically elected government, political reforms, long-term peace, and respect for established international human rights standards;(3)urges the Government of Thailand to protect and uphold democracy, human rights, the rule of law, and rights to freedom of peaceful assembly and freedom of expression, as well as immediately and unconditionally release political activists and refrain from harassing, intimidating, or persecuting those engaged in peaceful protests, with particular care for the rights and well-being of children and students;(4)calls on the United States Government to support the right of the people of Thailand to peacefully and democratically determine their future; and(5)unequivocally states that a military coup to resolve the current political crisis would be counterproductive and risk further undermining bilateral relations between the United States and Thailand. 